An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

GEORGE RAY EBERLEY, ' No. 65909
Appellant,
VB. 2
THE STATE OF NEVADA, F l L E Q
Ree ancient. r

p NW1 new

TRACE K. meat-:sz
CLERK F aumme CGURT

av ~
ORDER DISMISSIN G APPEAL DEPUTY “LEW
This is an appeal from an order revoking probation. Fourth

Judicial District Court, Elke County; Nancy L. Perter, Judge. Appellant’s

counsel hae filed a notice at voluntary withdrawal of this appeal. Counsel

consequences of vnluntarily withdrawing this appeal, including that
appellant cannot hereafter eeek to reinstate this appeal, and that any
issues that were or could have been brought in this appeal are forever
waived. Having been so infurmedi appellant consents to a voluntary

dismissal of this appeal. Cause appearing, we
ORDER this app-i DISMISSED.

WM, J.
2%  i J.  ’ _1 J_

Douglas Cherry

cc: Hun. Nancy L. Porter, District Judge
Elke County Public Defender
Attorney GeneraliCareon City
Elke County District Attnmey
Elke County Clerk
George Ray Eberley
Surname GDURT

0F
Nevm

advises this court that he has infer-med appellant of the legal effecte and.
l
i
l
in; 192% 

[L] l. r